DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Arguments 
The examiner has carefully read and re-read the applicant’s arguments of 11/22/2021, and still maintains that the claims are indefinite, for several reasons:

The examiner argued in the 8/20/2021 communication, “In particular, one needs to already have the edges of a neural network in order to apply a learning algorithm. The edges are connections between nodes, and learning by an algorithm such as backpropagation involves adjusting the weights of the edges. One cannot apply the machine learning algorithm first and then draw the edges second. The edges, or connections, are foundational in the neural network and the weights applied to these edges represents learning of the neural network.”

The examiner maintains this view, and it has not been resolved by the recent amendments or arguments. 



But how is an ‘emerging pattern’ detected when there is no edge between the first node in the first subset of the graph and the second node outside of the first subset of the graph?

Neural networks operate by using learning data to adjust the weights associated with connections between graphs. A connection that has more value in producing correct outcomes on learning data will be weighted more heavily while a network that has less value will be weighted less heavily. This is normally how machine learning happens for a neural network.

Thus, an ‘emerging pattern’ in a neural network would be judged based on whether, after a certain amount of training data, the weight on an edge is high or low. Indeed it is conventional that one may ‘trim’ (remove) edges that have low weight after training the network on a number of examples.



The examiner wondered whether he should be considering some type of learning other than a neural network. But the applicant seems to show that a neural network is indeed that model that is intended. The ‘Technical Field’ of the invention twice uses the phrase ‘neural network’. The very first figure in the drawings is a conventional neural network. In general, the most ordinary and typical meaning of  network ‘learning’ involves adjusting the weights of edges on a graph to minimize errors in each of a series of training examples. This type of learning of course requires the edges to already be present.
In the recent arguments of 11/22/2021, at the bottom of page 8, the applicant writes, “Some edges and/or nodes may be pre-defined, e.g., based on known patterns, as recited in claim 1. Meanwhile, other edges and/or nodes may be inserted as a result of or prior to a particular event.” This is the closest the applicant comes to explaining the insertion of new edges into the graph, but still it is very vague. It seems that, instead of ‘an emerging pattern’ as per the claims, a relationship is just recorded as existing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The examiner does not feel he can properly examine the claims on the basis of prior art at this time, as several aspects of the claims are very unclear to the examiner. Some amendments and clarifying discussions should address the issues that the examiner describes below:

(1) The examiner does not understand the limitation, “inserting an edge between the first node and the second node in the graph in response to the detecting of the emerging pattern”
The examiner has a fair amount of experience with and understanding of neural networks, and this goes against some of the examiner’s understandings. This seems like the opposite of how a neural network normally works. Normally one would build a neural network first, and then use an algorithm such as backpropagation to train the neural network. Conventionally with a neural network, the training process involves adjusting the weights of 
The examiner asks: 
The edges define the network. The edges between nodes are the graph. Don’t you need the network in place beforehand in order to start the network training process? If the edges in the graph aren’t created until a late stage in the process, doesn’t that imply that you are starting without connections between the nodes? This limitation seems to the examiner like one is starting without connections between the nodes and you only create connections when a pattern is detected. How can one even begin when there is, in essence, no graph to start with?
The process in the claims is that an emerging pattern is detected and only then is an edge inserted between two nodes. Don’t you need the network (which consists of a bunch of edges between nodes) in the first place to start training the network and identify emerging patterns? This seems like circular reasoning to the examiner. (A) According to the limitation “inserting an edge between the first node and the second node in the graph in response to the detecting of the emerging pattern”, one needs need the pattern to emerge in order to establish connections between nodes, but (B) the connections between nodes form the network on which training of the network would occur and patterns emerge. (A) and (B) seem circular.



(2) The limitation, “classifying a plurality of nodes in the graph based on the known patterns” again seems circular. 
Doesn’t one have to first define a neural network (define what the inputs are, what the outputs are, and where there are intermediate nodes) in order to begin training the network on historical data?
How can patterns emerge if the network isn’t pre-defined?

The examiner is attempting to understand the claims through the lens of neural networks, which he is familiar with. Figure 1 in the applicant’s own drawings looks like a neural network and which indicates to the examiner that a neural network is the thing being trained and used to identify patterns. But in the above areas, the claims seem to contradict how a neural network works (all the nodes on a neural network are defined beforehand, and the edges are all defined beforehand, in order to begin training – how can you start learning if the network isn’t defined yet and if the edges don’t yet exist?)

Significant clarification or correction is needed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.